t c memo united_states tax_court utilicorp united inc subsidiaries f k a missouri public service co petitioner v commissioner of internal revenue respondent docket no filed date s a subsidiary of p purchased certain of the assets of a reconstructed hydroelectric power facility and immediately leased those assets back to the seller r determined that s should have allocated a portion of the asset purchase_price to goodwill or going_concern_value p contends that a reallocation is inappropriate because s acquired no going_concern_value or goodwill held p has proven that the fair_market_value of the listed assets acquired by s which did not include going_concern_value or goodwill equaled or exceeded the price paid for them therefore s need not allocate any portion of that purchase_price to goodwill or going_concern_value james g kreissman michael h simonson and naftali z dembitzer for petitioner peter j graziano and pamela l cohen for respondent memorandum findings_of_fact and opinion halpern judge petitioner utilicorp united inc petitioner is the common parent_corporation of an affiliated_group_of_corporations making a consolidated_return of income the affiliated_group respondent has determined deficiencies of dollar_figure and dollar_figure in the consolidated federal taxable_income of the affiliated_group for the group’s and taxable calendar years respectively the only issue remaining for decision is the depreciable basis of certain assets respondent has determined that one member of the affiliated_group utilicorp inc utilco improperly included in the depreciable basis of certain property the nondepreciable cost of goodwill or going_concern_value unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact introduction some facts have been stipulated and are so found the stipulations of fact filed by the parties and accompanying exhibits are incorporated herein by this reference petitioner is a delaware corporation with its principal_place_of_business in kansas city missouri on date utilco entered into a sale-leaseback transaction with a minnesota limited_partnership topsham hydro partners limited_partnership thp thp owned a hydroelectric facility in topsham and brunswick maine on the androscoggin river at the pejepscot mill dam the hydroelectric facility utilco purchased an undivided 50-percent interest in certain assets including real_property constituting the hydroelectric facility the undivided_interest and immediately thereafter leased the undivided_interest back to thp chrysler capital corp chrysler capital simultaneously purchased and leased back the remaining undivided_interest history of the facility androscoggin water power company the pejepscot mill dam originally was owned by a maine corporation the androscoggin water power co awp in awp obtained a license from the federal energy regulatory commission ferc to construct a hydroelectric generating facility at the dam in furtherance of that project among other actions awp entered into contracts for reconstruction of the site the construction contracts and negotiated a power purchase agreement with central maine power co cmp construction contracts the construction contracts included an agreement with cianbro corp cianbro for general construction and the installation of equipment an agreement with allis-chalmers corp allis-chalmers for a turbine generator and related equipment and an agreement with acres international corp acres for design and engineering services none of the construction contracts entitles awp to a complete and working hydroelectric generating facility in particular acres was only responsible for preliminary engineering of the facility determining the total project cost final design of the facility including the creation of detailed construction drawings and management of the construction process acres was not obligated to deliver to awp a functional facility acres did not function as a general contractor for the construction of the facility the only warranties provided by allis-chalmers and cianbro were that the work that those companies performed would conform to the requirements of their respective contracts and would be free from defects in design workmanship materials and or performance cianbro and allis-chalmers did not guarantee each other's work the prices charged by allis-chalmers and cianbro were not fixed and were subject_to increases or decreases in the event those contractors were required to make changes in the amount of work that they had to perform power purchase agreement awp and cmp entered into the power purchase agreement on date and amended it on date as so amended the power purchase agreement pursuant to the power purchase agreement cmp agreed to purchase the electrical output of the hydroelectric facility for years and obtained an option to purchase such output for an additional years the power purchase agreement expressly provided that it would terminate if cmp did not receive electricity from the hydroelectric facility by date the rates provided by the power purchase agreement were market rates thp acquires awp and completes the hydroelectric facility thp was formed in in date thp acquired all of the shares of stock of awp for dollar_figure million at that time awp had sold no electricity and had no paid employees awp assigned its rights and obligations under the power purchase agreement and the construction contracts to thp the power purchase agreement was not significant to thp’s decision to purchase awp since the power purchase agreement was a market rate contract and there was a risk that it might expire before construction of the hydroelectric facility was completed awp's ferc license was transferred to thp on date awp was liquidated and its assets distributed to thp in date thp commenced reconstruction of the hydroelectric facility over the next years thp made substantial alterations to the properties acquired from awp during that period thp assumed various construction risks including labor strikes unforeseen delays and costs and physical damage personnel employed by thp managed the completion of construction thp paid a total of dollar_figure million to acquire the stock in awp and to complete the reconstruction of the hydroelectric facility the hydroelectric facility was synchronized with cmp and thp began furnishing electric power to cmp on date utilco acquisition and lease purchase of undivided_interest on date utilco purchased the undivided_interest from thp for dollar_figure utilco immediately leased the undivided_interest back to thp for a 15-year term pursuant to project lease agreement no dated date the project lease under the terms of the project lease thp has at the end of that 15-year term the option of either extending the lease_term or repurchasing the undivided_interest utilco effected its purchase and lease of the undivided_interest through the meridian trust co which pursuant to a_trust agreement purchased the undivided_interest on behalf of utilco hereafter we shall disregard meridian’s role and consider utilco as owning directly the undivided_interest the bill of sale the document evidencing the purchase of the undivided_interest by utilco was warranty deed and bill of sale no dated date the bill of sale the bill of sale sets forth with particularity the assets that were acquired by utilco pursuant to the bill of sale the bill of sale assets the bill of sale assets consist of the land upon which the hydroelectric facility was constructed the flowage rights appurtenant to that land certain easements appurtenant to that land excluding the previously referenced flowage rights the structures located on that land and the equipment comprising the hydroelectric facility ferc license the ferc license was not specifically identified in the bill of sale or the schedules attached thereto as an asset to be transferred to utilco ferc requires that owners of hydroelectric facilities become colicensees for such facilities regardless of whether those owners perform significant services with respect to the ownership or management of the facility on date ferc issued an order transferring the license for the hydroelectric facility from thp alone to thp utilco and chrysler capital as colicensees operating_agreement as part of the sale-leaseback utilco entered into an operating_agreement with thp security for lease payments the bill of sale does not provide for a sale by thp of its interest in the power purchase agreement or the construction contracts thp assigned its rights under the power purchase agreement and the construction contracts to utilco to secure the payment of rents by thp under the project lease purchase_price allocation in making its purchase_price allocation utilco allocated the dollar_figure purchase_price among the bill of sale assets after consummating its purchase of the undivided_interest utilco calculated its investment_tax_credit business energy tax_credit and depreciation for the taxable_year using that purchase_price allocation because utilco could not use all of its general_business_credit in the taxable_year a portion of that credit was carried back to the taxable_year utilco did not record any goodwill or going_concern_value on its books as a result of the acquisition of the undivided_interest expert testimony petitioner's expert petitioner presented the expert testimony of david c moody vice president of stone webster management consultants inc mr moody is licensed in the state of maine as a professional engineer and as a real_estate appraiser mr moody is experienced in the appraisal of all kinds of utility properties including hydroelectric plants mr moody has opinions as to the market values of the bill of sale assets and an undivided 50-percent interest therein he is of the opinion that as of date the market values of the bill of sale assets and of an undivided 50-percent interest therein were dollar_figure and dollar_figure respectively mr moody arrived at his opinions by determining the reproduction cost of the bill of sale assets to be dollar_figure he also applied an earnings analysis to the income stream that the bill of sale assets in conjunction with certain other assets of thp could have been expected to produce he determined that the present_value of such income stream was dollar_figure mr moody determined the reproduction cost of the bill of sale assets as follows cost of awp stock new_construction subtotal dollar_figure big_number big_number turnkey fee other cost sec_1 big_number big_number total construction costs big_number developer's profit big_number total cost indicator dollar_figure 1construction interest financing and legal costs administrative and general costs and contingency costs mr moody applied his earnings analysis by considering an estimate of annual net operating income which was adjusted for income_tax considerations and then discounted to present_value using an after-tax discount rate of dollar_figure percent mr moody reconciled the difference in result between his two valuation approaches by assigning virtually all of the excess under his earnings analysis to certain business_assets such as the right to receive payments under the power purchase agreement retained by thp respondent's expert respondent presented the expert testimony of richard h knoll senior consultant business valuation services inc mr knoll is experienced in the valuation of assets operating entities and proprietary technologies in the fields of petroleum refining chemical processing food processing pharmaceuticals and related fields mr knoll is licensed as an engineer in the state of illinois mr knoll has opinions as to the market values of utilco's undivided 50-percent interest in all of the assets that he believed were acquired by utilco and chrysler capital and only the tangible assets acquired by utilco and chrysler capital he is of the opinion that the market values of such interests at date were dollar_figure and dollar_figure respectively in part mr knoll arrived at his opinions by determining the replacement cost of the real and personal_property purchased by thp he determined replacement cost by adding to the actual cost of that property an entrepreneurial profit of percent a 13-percent allowance for entrepreneurial profit was considered reasonable by mr knoll because it represented the weighted- average cost of capital of utilco at the time of the sale- leaseback_transaction mr knoll determined that the acquisition_cost rehabilitation cost of a interest to thp was approximately dollar_figure mr knoll also applied an income approach which involved determining the present_value of utilco's after tax cash flows including residual_value using a discount rate of percent taking into account that present_value he determined that the value of utilco's undivided 50-percent interest in all of the assets that he believed were acquired by utilco and chrysler capital was dollar_figure as of date in arriving at his opinion that the market_value of utilco's undivided_interest was dollar_figure mr knoll assumed that utilco enjoyed some negotiating advantage over thp mr knoll assumed that the difference between the dollar_figure value of utilco's undivided_interest and his determination of the tangible asset value using the cost approach dollar_figure was due to utilco's acquisition of intangible assets mr knoll concluded the fair_market_value of the project largely relates to its proposed power sale under the prenegotiated ppa power purchase agreement the leasing of the facility under the participation_agreement the guarantee of tax savings under the tax indemnity agreement guaranteed use of the ferc license guaranteed use of the required easements near the facility and going_concern_value in addition to the tangible value associated with the facility's personal_property and operating_assets in pertinent part mr knoll’s total project cost allocation was as follows personal_property dollar_figure real_estate improvements big_number real estate-unimproved big_number total tangibles big_number intangibles flowage rights easement permits licenses collateralization of power purchase agreement participation_agreement tax indemnity agreement project lease security deposit agreement other intangibles total intangibles big_number fair_market_value of total assets big_number mr knoll was unable to ascribe any particular value to any intangible asset in his opinion it is nearly impossible to quantify a single element of intangible value i introduction opinion petitioner has assigned error to respondent’s determination that the purchase_price paid_by utilco for its undivided 50-percent interest the undivided_interest in certain of the assets constituting the hydroelectric facility located at the pejepscot mill dam on the androscoggin river in the state of maine the hydroelectric facility should in part be reallocated to either goodwill or going_concern_value at trial respondent conceded that if there was any goodwill it was very small or nothing we accept that statement as a concession by respondent that utilco did not acquire goodwill thus we shall limit our inquiry to the question of whether utilco acquired going_concern_value also at trial the parties agreed that the court as an initial matter should determine the fair_market_value of the assets listed in warranty deed and bill of sale no the bill of sale assets we have found that utilco acquired an undivided 50-percent interest in the bill of sale assets going_concern_value is not one of the bill of sale assets respondent concedes that if the fair_market_value of the bill of sale assets was at least dollar_figure then utilco acquired no going_concern_value as set forth below we find that the value of the bill of sale assets was dollar_figure accordingly we find that utilco where assets are purchased and the fair_market_value of assets other than goodwill or going_concern_value equals or exceeds the purchase_price goodwill or going_concern_value is not generally attributable to the purchase_price see eg 92_tc_1314 91_tc_463 affd 919_f2d_1492 11th cir sec_1060 provides special_allocation rules for certain asset acquisitions under the residual_method described in sec_1_1060-1t d temporary income_tax regs fed reg date consideration is first allocated among cash and other items including both tangible and intangible_property but not intangibles in the nature of goodwill and going_concern_value before being allocated to goodwill and going_concern_value acquired no going_concern_value and we sustain petitioner’s assignment of error ii testimony a reliance on expert testimony both petitioner and respondent rely heavily if not exclusively on expert testimony to establish fair_market_value as its expert witness as to valuation petitioner called david c moody as her expert witness as to valuation respondent called richard h knoll messrs moody and knoll each provided a written report which were both admitted into evidence like the parties we rely heavily on expert testimony in making our finding as to the value of the bill of sale assets we found mr moody to be convincing and we agree with his conclusion as to the value of the bill of sale assets we had difficulty with the testimony of mr knoll who in any event did not have an opinion as to the amount of going_concern_value allegedly acquired by utilco we were not persuaded by his testimony and do not accept his conclusions as to value we shall set forth some of our reasons for agreeing with mr moody and disagreeing with mr knoll b david c moody mr moody is licensed in the state of maine as an engineer and as a real_estate appraiser he is experienced in the appraisal of electric and water utility properties including hydroelectric plants like mr knoll mr moody rejected a comparable sales approach as inappropriate to the circumstances in this case and relied on both a cost and earnings approach to determine value he identified the properties that he was appraising as the bill of sale assets he determined the reproduction cost of the bill of sale assets to be dollar_figure but taking into account the results of his income analysis concluded that the fair_market_value of the hydroelectric facility was dollar_figure we are not troubled by that discrepancy mr moody did not assign any value to going_concern_value respondent’s criticism of mr moody’s opinions focuses on his determination that the reproduction cost of the bill of sale assets was dollar_figure respondent quarrels with inclusion of a percent turnkey fee of dollar_figure and a percent developer’s profit of dollar_figure apparently respondent does not disagree that the remaining acquisition and construction costs of the bill of sale assets were dollar_figure indeed respondent’s expert mr knoll was of the opinion that the overall construction price paid_by thp was dollar_figure in his report mr moody states that although thp had contracted for construction of the facility it was not guaranteed a complete working hydroelectric facility at the completion of construction he states that the owners bore the risk of nonperformance of the various contractors as well as the cost of unforeseen difficulties such as bad weather floods subsurface geotechnical problems or start-up problems mr moody states that those risks could have been alleviated by hiring an overseer of the entire process who would be in charge of delivering a completed operating facility he refers to that risk of delivering a completed operating facility as the turnkey risk and he states that contractors who take on a turnkey risk charge a premium which is typically percent if thp bore a turnkey risk in connection with construction of the facility then the addition of a turnkey premium in determining the value of the bill of sale assets is appropriate see 499_f2d_677 turnkey premium appropriate in valuing a fully operational plant received on dissolution of a corporation we have found that none of the construction contracts entitled awp or its successor by assignment thp to a complete and working hydroelectric generating facility awp and then its assignee thp bore the ultimate risk that the facility would not function when completed notwithstanding respondent’s argument to the contrary we are persuaded that thp bore a turnkey risk in connection with the construction of the facility and we so find we must determine whether the inclusion of the 15-percent turnkey premium in mr moody’s valuation of the bill of sale assets was appropriate in determining an appropriate turnkey fee mr moody consulted employees of stone webster engineering corp that corporation enters into turnkey contracts to build hydroelectric power facilities based on those conversations mr moody concluded that contractors that enter into agreements to deliver fully functional hydroelectric power facilities typically charge a turnkey premium equal to 15-percent of the funds expended in constructing the facility in question respondent asserts that a 15-percent turnkey fee is excessive respondent supports that assertion with mr knoll's testimony mr knoll's experience with turnkey contracts however is limited to three turnkey contracts involving the construction of assets to be used in the petrochemical industry mr knoll apparently has no experience in determining appropriate turnkey fees applicable to contracts calling for the construction of assets to be used in the hydroelectric power industry we find that mr moody was a more credible witness than mr knoll we have no reason to believe that mr moody overstated the turnkey fee and we accept his determination and calculation of that fee respondent questions the amount of rather than the necessity of a developer’s profit allowance indeed mr knoll factors into his own analysis a developer’s profit of percent respondent also argues that mr moody erred by including both a turnkey fee and a developer’s profit in computing the reproduction cost of the facility respondent cites no authority prohibiting both a turnkey fee and a developer’s profit and petitioner has convinced us that the two address different economic risks the turnkey risk is the risk inherent in promising a working facility the developer’s profit represents the risk inherent in constructing a facility that cannot be sold for the price asked by the developer insofar as the turnkey fee and the developer's profit address different components of reproduction cost we see no logical reason why they cannot coexist we are persuaded that in the instant case the turnkey fee and the developer's profit figure represent different components of the reproduction cost of the bill of sale assets and that it was appropriate for mr moody to include both of those figures in the reproduction cost of those assets we now turn to mr moody's computation of the developer’s profit in calculating a developer's profit mr moody looked to conditions encountered by persons selling hydroelectric generating assets in the northeastern united_states in date mr moody determined that an appropriate range for a developer's profit was to percent mr moody applied a developer's profit of percent we do not believe that mr moody overstated the developer's profit and we accept his calculation of that profit figure c richard k knoll mr knoll’s written report is coauthored by martin d hanan neither mr knoll nor mr hanan is licensed as an appraiser mr knoll testified that his recent professional focus has been in the valuation of intangible assets and intellectual_property we conclude that mr knoll has limited experience in valuing hydroelectric_generating_facilities mr knoll’s valuation is not limited to the bill of sale assets and his written report is inconsistent in describing exactly what his valuation assignment was eg undivided_interest in the topsham hydroelectric project undivided_interest in the sale leaseback_transaction undivided_interest in the assets purchased by utilco moreover mr knoll has no opinion as to the value of the bill of sale assets per se he is of the opinion that the market_value of utilco’s undivided percent interest in the tangible assets acquired by utilco and chrysler capital was dollar_figure he has not explained how he squares that figure with the statement in his report that the acquisition_cost rehabilitation cost of a interest to thp was approximately dollar_figure we are troubled that mr knoll’s calculation of entrepreneurial profit is idiosyncratic mr knoll considered a 13-percent allowance for entrepreneurial profit reasonable because it represented the weighted-average cost of capital of utilco at the time of the sale-leaseback transaction he testified that if utilco's weighted-average cost of capital changed that would change his estimate of the appropriate percentage of entrepreneurial profit he testified that if there were a different buyer with a different cost of capital that might change his entrepreneurial profit allowance in neither his written report nor his oral testimony did mr knoll state that he performed any market analysis or interviewed any developers to determine the expectations of profit required to undertake a project such as the hydroelectric facility although mr knoll is of the opinion that at least a portion of the difference between utilco’s purchase_price of dollar_figure and the dollar_figure acquisition_cost rehabilitation cost is attributable to going_concern_value he has no opinion as to what that portion is except as an inseparable portion of the value of a package of at least nine intangibles including flowage rights and easements his opinion that utilco acquired going_concern_value is of no help to us because he is unable to distinguish the going_concern_value from the value of other intangible assets such as flowage rights and easements that are specifically set forth as bill of sale assets mr knoll testified in rebuttal to mr moody his rebuttal testimony failed to persuade us that mr moody made any error in arriving at his opinion as to the fair_market_value of the bill of sale assets iii conclusion we find that the fair_market_value of the bill of sale assets was dollar_figure as a result we conclude that utilco acquired no going_concern_value we sustain petitioner’s assignment of error decision will be entered under rule
